DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunari (JP 2018-026454 A) in view of Chang et al. (U.S. PG. Pub. No. 2015/0318104 A1) and Liu et al. (U.S. Patent No. 8,723,629 B1).
With respect to claim 1, Yasunari teaches an inductor [Drawings 1-3] comprising:
a coil 20 including a winding portion (winding part) and a lead-out portion (connection lead between winding portion and external electrode 30 and or 40), the winding portion including a wound conductor, the lead-out portion extending from the winding portion;
a body 10 comprising a magnetic member including magnetic powder and a resin and that encloses the coil;
an outer electrode 30 and or 40 electrically connected to the lead-out portion, wherein 
the body has a bottom surface 17, a top surface 18, two end surfaces 11 and 12, two side surfaces 16-16, and first and second R-chamfered sections (e.g. 11c and 11a), the bottom surface being configured as a mounting surface, the top surface opposing the bottom surface, the two end surfaces opposing each other and being substantially perpendicular to the bottom surface, the two side surfaces opposing each other and being substantially perpendicular to the bottom surface and the end surfaces, the first R-chamfered section being disposed at a ridge portion between the bottom surface and each of the end surfaces, the second R-chamfered section being disposed at a ridge portion between each of the end surfaces and the corresponding side surface,
the outer electrode includes first and second electrode regions (region on bottom surface and end surface), 
the first electrode region is at least located on at least part of the bottom surface and is electrically connected to the lead-out portion (the claim does not require the first electrode region is directly connected to lead-out portion),
the second electrode region is at least located on each of the end surfaces, and

a protection layer disposed on a surface of the body; 
the lead-out portion includes a fiat portion that extends onto the bottom surface and
contacts the first electrode region of the outer electrode, and
the second electrode region is at least located on at least part of the protection layer disposed on each of the end surfaces.
Chang et al., hereinafter referred to as “Chang,” teaches an inductor 100 (FIGs. 1-2), comprising:
a protection layer IW1 disposed on a surface of the body 130; and 
the second electrode region (electrode portion 152 on protection layer IW1) is at least located on at least part of the protection layer disposed on each of the end surfaces (para. [0064] and [0096]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second electrode region disposed on the protection layer as taught by Chang to the inductor of Yasunari to provide the required insulation characteristics.
Liu et al., hereinafter referred to as “Liu,” teaches an inductor (e.g. FIGs. 2F), wherein 
the lead-out portion 31 or 32 includes a fiat portion that extends onto the bottom surface (mounting surface) and contacts the first electrode region (region covered by electrode 5 or 5) of the outer electrode 5 or 6 (col. 6, lines 1-4). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the flat 
With respect to claim 2, Yasunari in view of Chang and Liu teaches the inductor according to Claim 1, wherein 
the second electrode region extends 
on the protection layer disposed on each of the end surfaces, 
on the first R-chamfered section continuing to each of the end surfaces, 
on part of the bottom surface continuing to the first R-chamfered section, 
on the second R-chamfered sections continuing to each of the end surfaces, and
on part of each of the side surfaces continuing to the second R-chamfered section (Yasunari, abstract, Page 15 of 16, Chang, para. [0096]).
With respect to claim 3, Yasunari in view of Chang and Liu teaches the inductor according to Claim 1, wherein 
the second electrode region extends
on the protection layer disposed on each of the end surfaces, 
on the first R-chamfered section continuing to each of the end surfaces, 
on part of the bottom surface continuing to the first R-chamfered section, and
on part of the second R-chamfered sections continuing to each of the end surfaces (Yasunari, abstract, Page 15 of 16, Chang, para. [0096]).
With respect to claim 4, Yasunari in view of Chang and Liu teaches the inductor according to Claim 1, wherein 
the second electrode region extends
on the protection layer disposed on each of the end surfaces, 
on part of the first R-chamfered section continuing to each of the end surfaces, and

With respect to claim 5, Yasunari in view of Chang and Liu teaches the inductor according to Claim 4, wherein:
the first electrode region extends on part of the bottom surface and on the first R-chamfered section continuing to the bottom surface; and
the second electrode region is electrically connected to the first electrode region on the first R-chamfered section (Yasunari, abstract, Page 15 of 16, Chang, para. [0096]).

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Yasunari  in view of Chang and Liu, as applied to claim 1 above, and further in view of Muneuchi et al. (U.S. PG. Pub. No. 2013/0255071 A1).
With respect to claim 8, Yasunari in view of Chang and Liu teaches the inductor according to Claim 1, wherein
the second electrode region extends on the protection layer disposed on each of the end surfaces, on the first R-chamfered section continuing to each of the end surfaces (Yasunari, abstract, Page 15 of 16, Chang, para. [0096]). Yasunari in view of Chang and Liu does not expressly teach the second electrode region extends on part of the top surface.
Muneuchi et al., hereinafter referred to as “Muneuchi,” teaches an inductor (FIGs. 1-3), wherein the second electrode region (electrode 4) extends on part of the top surface (upper surface of body 2 (para. [0024]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second electrode region as taught by Yasunari in view of Chang and Liu to improve mechanical stability of the outer electrode.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837